Citation Nr: 1824714	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO. 16-49 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in partial remission, with other specified depressive disorder and alcohol use disorder, currently evaluated at 30 percent. 

2. Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that hearing is associated with the file.

Testimony at the April 2017 hearing raised the issue of TDIU as part of the claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the issues before the Board are as noted on the title page

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD disability should be rated higher than the 30 percent evaluation he received. The Veteran testified at his April 2017 Board hearing that he has terrible memory issues that interfere with his ability to remain employed. The Veteran also stated that because of his PTSD he has relationship issues as well. A new examination is needed. During the Veteran's last VA examination for PTSD in May 2015, the examiner reported that the Veteran did not have a traumatic brain injury (TBI) diagnosis, per the records that were reviewed. However, a the records available to the May 2015 examiner show that the Veteran does have a TBI diagnosis for which service connection is in effect. Therefore, since the TBI diagnosis (and any related symptoms) is pertinent to the examiner's opinion, and the Veteran's disability rating, the May 2015 medical opinion is inadequate and a new examination is warranted. 

Additionally, the Veteran testified that his disabilities has prevented him from obtaining employment, and that he has not gainfully worked since 2005. On remand, he should be asked to complete a VA Form 21-8940 (Application for TDIU) and provide related employment details. The TDIU claim is inextricably intertwined with the increased rating claim and adjudication of that issue will be deferred until the issues of increased rating are decided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide the Veteran with a VA Form 21-8940, Application for TDIU and request that he submit the completed form, with all appropriate information. Thereafter, take all appropriate action on the TDIU claim.

2. Schedule the Veteran for a VA examination to assess the severity of his PTSD. The examiner should review the claims file and copies of all pertinent records. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. Any testing should be completed as necessary.

The examiner should distinguish symptoms related to the PTSD from those related to the separately service-connected TBI. If the examiner feels that there are symptoms of the Veteran's PTSD that are indistinguishable from his traumatic brain injury without the Veteran having a TBI examination, then a VA examination to assess the severity of the Veteran's TBI should also be scheduled along with any testing the TBI examiner determines is necessary. 

The examiner should also specifically discuss the impact of the Veteran's PTSD on his ability to engage in substantially gainful employment, consistent with his education and training.

A full and well-reasoned rationale must be provided for all opinions reached.

3. Thereafter, readjudicate the Veteran's claims, with specific consideration of evidence added to the record since the September 2016 statement of the case. If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




